|2PER curiam.
This court has considered the appeal of defendant-appellant, Daniel Jones, en banc, and all twelve of the judges of this court have participated. Louisiana Constitution Art. V, § 8B requires that “[a] majority of the judges sitting in a case must concur to render judgment.” Since six of the twelve judges agree to the affirmance of the conviction while six would reverse, there is no majority concurring to render judgment in this case. Accordingly, the judgment of conviction and the sentence stand.
CONVICTION AND SENTENCE STAND.
KUHN, PARRO, GAIDRY, and Mc-DONALD, JJ, concur and assign reasons.
McCLENDON, J., concurs and assigns reasons by J. MICHAEL McDONALD, J.
GUIDRY, J., dissents and would reverse the conviction.
WHIPPLE, J., dissents and assigns reasons, joined by CARTER, C.J., and DOWNING, J.
PETTIGREW, J., dissents and assigns reasons.